EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Jones on 05/17/2022.
The application has been amended as follows: 
Please amend claim 1 as follows:
Line 2 from the bottom of claim 1, replace “the level” with “a level”
Line 3 from the bottom of claim 1, replace “comparing” with “the comparing”

Please amend claim 11 as follows:
After line 1 from the bottom of claim 11, add new line with “indicating, based on the comparing the number of the one or more changes that do not meet the one or more accessibility rules to the threshold and via a displayed user interface, a level of usability of the usability of the displayed second version of the webpage by the disabled individual.”
Line 1 from the bottom of claim 11, replace “threshold.” with “threshold; and”
Line 4 from the bottom of claim 11, delete “and”

Please amend claim 20 as follows:
Line 2 from the bottom of claim 20, replace “the level” with “a level”
Line 3 from the bottom of claim 1, replace “comparing” with “the comparing”

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,839,039 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11 and 20, the features of modifying a displayed first version of a webpage to create and display a second version of the webpage; recording a voiceover of an entirely of the displayed second version of a webpage; generating a textual transcript of the recording of the voiceover of the entirely of the displayed second version of the webpage; determining, based on comparing the textual transcript of the recording of the voiceover of the entirely of the displayed second version of the webpage to a textual representation of a voiceover of an entirety of the displayed first version of the webpage, one or more changes between the textual transcript of the recording of the voiceover of the entirely of the displayed second version of the webpage and the textual representation of the voiceover of the entirety of the displayed first version of the webpage; and indicating, based on comparing the number of the one or more changes that do not meet the one or more accessibility rules to a threshold and via a displayed user interface, a level of usability of the displayed second version of the webpage by the disabled individual are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177